Citation Nr: 0103526	
Decision Date: 02/06/01    Archive Date: 02/14/01

DOCKET NO.  99-15 610A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1968 
to February 1970.  

This appeal arises from a May 1999 rating action of the 
Montgomery, Alabama, regional office (RO).  In that decision, 
the RO denied service connection for hypertension.  


REMAND

A significant change in the law occurred during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 and to such claims 
which were filed before the date of enactment but which were 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board of Veterans Appeals (Board) at this time would be 
potentially prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Moreover, following the furnishing of the statement of the 
case to the veteran and his representative in July 1999, but 
prior to transfer of the veteran's case to the Board, 
additional VA medical records were received at the RO.  In 
particular, a discharge summary report of an April to June 
1999 hospitalization at the Salisbury VA Medical Center 
(VAMC) includes an Axis III diagnosis of essential 
hypertension aggravated by post-traumatic stress disorder 
(PTSD).  

Importantly, however, a complete and thorough review of the 
claims folder indicates that the RO has not readjudicated the 
veteran's claim for service connection for hypertension 
following receipt of this VA hospitalization report.  In 
addition, no supplemental statement of the case has been 
issued on this service connection claim even though the 
report of this VA hospitalization was received at the RO 
after issuance of the July 1999 statement of the case which 
addressed this issue.  

The discharge summary report of the April to June 1999 VA 
hospitalization is not duplicative of previously received 
evidence and, therefore, was not discussed in the July 1999 
statement of the case.  Furthermore, because this medical 
report includes a statement which associates the veteran's 
hypertension to his service-connected PTSD, the Board finds 
that the evidence is relevant to the veteran's claim for 
service connection for hypertension.  See also 38 C.F.R. 
§ 3.310(a) (2000) (which stipulates that service connection 
may be granted for disability which is proximately due to or 
the result of a service connected disability) and Allen v. 
Brown, 7 Vet. App. 430 (1995) (in which the Court held that a 
claimant is entitled to service connection on a secondary 
basis when it is shown that the claimant's service-connected 
disability aggravates a nonservice-connected disability).  

In Allen, at 448, the Court explained that the law requires 
that any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated.  Thus when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Thus, a mere comment as to 
aggravation is not enough.  It is necessary to determine if 
there is an additional degree of disability.  To this end, 
specific questions shall be directed to the doctor who signed 
the medical record discharge instructions in June 1999, as 
well as the examining physician.  

According to the pertinent regulation, evidence received by 
the agency of original jurisdiction prior to transfer of the 
records to the Board after an appeal has been initiated 
(including evidence received after certification has been 
completed) will be referred to the appropriate rating or 
authorization activity for review and disposition.  38 C.F.R. 
§ 19.37(a) (2000).  If the statement of the case and any 
prior supplemental statements of the case were prepared 
before the receipt of the additional evidence, a supplemental 
statement of the case will be furnished to the appellant and 
his representative as provided in 38 C.F.R. § 19.31, unless 
the additional evidence received duplicates evidence 
previously of record which was discussed in the statement of 
the case or a prior supplemental statement of the case or the 
additional evidence is not relevant to the issue on appeal.  
38 C.F.R. § 19.37(a) (2000).  In the present case, therefore, 
the Board concludes that, on remand, the RO should 
readjudicate the veteran's claim for service connection for 
hypertension, and, if necessary, issue a supplemental 
statement of the case regarding this issue, with 
consideration of the April to June 1999 VA hospitalization 
report, pursuant to 38 C.F.R. § 19.37(a).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should obtain a complete copy 
of the records of the VA hospitalization 
from April to June 1999.  

2.  The RO should request the doctor who 
signed the medical record discharge 
instructions, in June 1999, to clarify his 
opinion as to hypertension being 
aggravated by stress.  

a.  Was the effect of stress chronic or 
transitory?  

b.  Would the stress require medication 
for control of the hypertension, or would 
the hypertension require medication for 
control even without stress?  

c.  What were the veteran's predominant 
diastolic and systolic blood pressures 
with stress?  What would be the veteran's 
predominant diastolic and systolic blood 
pressures without stress?  

d.  In addition to blood pressure changes, 
are there any other chronic manifestations 
of aggravation of hypertension by stress?  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as to any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  

4.  In particular, after procuring any 
necessary authorization, the RO should 
obtain and associate with the claims file 
copies of all available clinical treatment 
records which have not been previously 
obtained and associated with the claims 
folder and which pertain to the veteran's 
hypertension since his separation from 
service.  All such available, previously 
unobtained, pertinent medical records 
should be associated with the veteran's 
claims folder.  

5.  Thereafter, the veteran should be 
afforded VA cardiovascular examination to 
determine the nature and etiology of his 
hypertension.  The claims folder, 
including a copy of this REMAND, should be 
made available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  The 
examination should include all necessary 
tests and studies, and all pertinent 
symptomatology and medical findings should 
be reported in detail.  The examiner is 
requested to express an opinion on the 
following, with a full explanation.  

a.  Is it at least as likely as not that 
the veteran's service-connected PTSD 
caused, resulted in, or aggravated his 
hypertension.  

b.  Was the effect of stress chronic or 
transitory?  

c.  Would the stress require medication 
for control of the hypertension, or would 
the hypertension require medication for 
control even without stress?  

d.  What were the veteran's predominant 
diastolic and systolic blood pressures 
with stress?  What would be the veteran's 
predominant diastolic and systolic blood 
pressures without stress?  

e.  In addition to blood pressure changes, 
are there any other chronic manifestations 
of aggravation of hypertension by stress?  

f.  Is it is at least as likely as not 
that the veteran's hypertension originated 
during his active military service.  

6.  Thereafter, the case should be 
reviewed by the RO.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received since the issuance of 
the statement of the case in July 1999 as 
well as applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


